                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                        CR-16-03-GF-BMM-JTJ

          Plaintiff,

   vs.                                                    ORDER

HARLAN JEROME DEAN MAD
PLUME,

          Defendant.

         United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on July 2, 2019. (Doc. 107). Mad Plume stated

that he wished to waive his right to object to Judge Johnston’s Findings and

Recommendations. Id. at 3. When a party makes no objections, the Court need

not review de novo the proposed Findings and Recommendations. Thomas v. Arn,

474 U.S. 140, 153-52 (1986). This Court will review Judge Johnston’s Findings

and Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

         Judge Johnston conducted a revocation hearing on July 1, 2019. The United

States alleged that Mad Plume had violated the conditions of his supervised release

by committing three separate crimes. (Doc. 107 at 2). Mad Plume admitted to
alleged Violations 2 and 3. Id. These violations prove serious and warrant

revocation of Mad Plume’s supervised release.

      Judge Johnston has recommended that the Court revoke Mad Plume’s

supervised release and commit Mad Plume to the custody of the Bureau of Prisons

for nine (9) months with no supervised release to follow. Id. at 3. Judge Johnston

recommended further that Mad Plume receive credit for time-served from

December 19, 2018. Id.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Mad Plume’s violations represent a serious breach of the

Court’s trust. A custody term of nine (9) months with no supervised release to

follow proves sufficient but not greater than necessary.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 107) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Harlan Jerome Dean Mad

Plume receive a custody sentence for nine (9) months with no supervised release to

follow. Mad Plume will receive credit for time-served since December 19, 2018.

      DATED this 9th day of July, 2019.
